EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence on August 11, 2021 and corresponding email correspondence on August 13, 2021 with Bo-Young Yeum.

The application has been amended as follows:
In the Title
INFORMATION PROCESSING SYSTEM, , AND INFORMATION PROCESSING APPARATUS

In the Claims
1.  	(Currently Amended) An information processing system comprising: 
		an information processing apparatus connected to a user terminal; and 
		a separate storage device connected to the information processing apparatus over communication network, 
		the information processing apparatus providing a service through which a plurality of items are available for use by a user of the user terminal, 
		the separate storage device storing a use history of the service provided by the information processing apparatus, 

			a local memory of the information processing apparatus; and
			a processor programmed to:
				acquire a total number of items used so far by the user from the use history stored in the separate storage device, and cause the acquired total number of items used so far by the user to be stored in the local memory; 
				acquire a total number of items repeatedly used by the user from the use history stored in the separate storage device, and cause the acquired total number of items repeatedly used by the user to be stored in the local memory; 
				calculate, as a repeat rate representing a user's tendency to use same items again that the user has used before, a proportion of the acquired total number of items repeatedly used by the user, which is stored in the local memory, to the acquired total number of items used so far by the user, which is stored in the local memory;  
			calculate a first score representing a similarity between an available item and items that have been used at least once by the user; 
			calculate a separate second score representing a similarity between the available item and items that have been repeatedly used by the user;
			calculate a final score for the available item based on an equation including the repeat rate, the first score, and the second score, with the proviso that the first score, the second score, and the final score are calculated for each one of a plurality of available items; and
			generate a screen presenting the plurality of available items based on their respective final scores and cause the screen to be displayed on the user terminal.

3.  	(Currently Amended) The information processing system according to Claim 1, wherein 
		the processor acquires the total number of items used so far and the total number of items repeatedly used from the use history stored in the separate storage device for a specified period before a time of the user's current use of the service.

15.  	(Currently Amended) A non-transitory computer readable medium storing an information processing program to be executed by a computer connected to a user terminal and a separate storage device over communication network, the computer providing a service through which a plurality of items are available for use by a user of the user terminal, the separate storage device storing a use history of the service provided by the computer, the information processing program when executed by the computer causing the computer to perform: 
		acquiring a total number of items used so far by the user from the use history stored in the separate storage device, and cause the acquired total number of items used so far by the user to be stored in a local memory of the computer; 
		acquiring a total number of items repeatedly used by the user from the use history stored in the separate storage device, and cause the acquired total number of items repeatedly used by the user to be stored in the local memory of the computer;
		calculating, as a repeat rate representing a user's tendency to use same items again that the user has used before, a proportion of the acquired total number of items repeatedly used by the user, which is stored in the local memory, to the acquired total number of items used so far by the user, which is stored in the local memory; 

		calculating a separate second score representing a similarity between the available item and items that have been repeatedly used by the user;
		calculating a final score for the available item based on an equation including the repeat rate, the first score, and the second score, with the proviso that the first score, the second score, and the final score are calculated for each one of a plurality of available items; and
		generating a screen presenting the plurality of available items based on their respective final scores and cause the screen to be displayed on the user terminal. 
	
16.  	(Currently Amended) An information processing apparatus connected to a user terminal and a separate storage device over communication network, the information processing apparatus providing a service through which a plurality of items are available for use by a user of the user terminal, the separate storage device storing a use history of the service provided by the information processing apparatus, the information processing apparatus comprising:
		a local memory; and
		acquisition means for 
			acquiring a total number of items used so far by the user from the use history stored in the separate storage device, and cause the acquired total number of items used so far by the user to be stored in the local memory; and
			acquiring a total number of items repeatedly used by the user from the use history stored in the separate storage device, and cause the acquired total number of items repeatedly used by the user to be stored in the local memory; and

			calculating, as a repeat rate representing a user's tendency to use same items again that the user has used before, a proportion of the acquired total number of items repeatedly used by the user, which is stored in the local memory, to the acquired total number of items used so far by the user, which is stored in the local memory;
			calculating a first score representing a similarity between an available item and items that have been used at least once by the user; 
			calculating a separate second score representing a similarity between the available item and items that have been repeatedly used by the user; and
			calculating a final score for the available item based on an equation including the repeat rate, the first score, and the second score, with the proviso that the first score, the second score, and the final score are calculated for each one of a plurality of available items; and
		notification means for generating a screen presenting the plurality of available items based on their respective final scores and causing the screen to be displayed on the user terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the Duplicate Claims Warning:
The Duplicate Claims Warning has been withdrawn pursuant Applicant’s Amendments.

Regarding Claim Interpretation:


Regarding the 35 U.S.C. §112(b):
The 35 USC § 112(b) rejection has been withdrawn pursuant Applicant’s Arguments.

Regarding the 35 U.S.C. §101:
The 35 U.S.C. §101 has been withdrawn pursuant Applicant’s Amendments and Arguments.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1, 3, 5, 7, and 9-19 are allowable over 35 U.S.C. §102/103 as follows:
	The most relevant prior art made of record includes previously cited Bagga et al. (US 2016/0142783 A1), newly cited Chen et al. (US 2019/0188272 A1), and newly cited Gibson et al. (US 2018/0246961 A1). Bagga teaches an information processing apparatus connected to a user terminal (Bagga, see at least: [0025] and [0031]); a storage device (Bagga, see at least: [0034]); the information processing apparatus providing a service through which a plurality of items are available for use by a user of the user terminal (Bagga, see at least: [0030]); the storage device storing a use history of the service provided by the information processing apparatus 
	Chen teaches a separate storage device connected to the information processing apparatus over communication network (Chen, see at least: [0020], [0059] and Fig. 2); and acquiring data from the use history stored in the storage device, and cause the acquired data to be stored in the local memory (Chen, see at least: [0026], [0027] and [0038]). 
	Gibson teaches acquiring a total number of items used so far by the user from the use history (Gibson, see at least: [0026]); acquiring a total number of items repeatedly used by the user from the use history (Gibson, see at least: [0026]); and calculating a proportion of the acquired total number of items repeatedly used by the user, which is stored in the local memory, to the acquired total number of items used so far by the user, which is stored in the local memory (Gibson, see at least: [0026]-[0027]).

Bagga, Chen, and Gibson do not teach or suggest, alone or in combination, the recited limitations without reliance on improper hindsight bias.

Cited NPL reference U (cited 8/12/2021 in PTO-892) teaches recommending media content to users by utilizing a rule-based system that takes into account the user’s history of items watched, but does not teach or suggest the recited limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684